Title: From Alexander Hamilton to Henry Cheriot, 18 November 1800
From: Hamilton, Alexander
To: Cheriot, Henry



New York November 181800
Sir

I am sorry that my departure from Albany prevented my receiving there your communication on the subject of Mr. Le Couteux. The facts which you state respecting him correspond with what I have always understood. This Gentleman having emigrated from France to the UStates in a time of peace between that country and Great Britain and having been fourteen years a naturalized citizen of this country, I am clearly of opinion, that he cannot rightfully be considered and treated by the Government of Great Britain or those acting under its authority as a subject of France, and consequently a prisoner of War. My good offices with our government cannot be necessary to induce a particular attention to the case of Mr. Le Couteux; yet as he and his friends are desirous of it, I shall with pleasure in a private letter to my friend, Mr. Marshall, bear my testimony in favour of that Gentleman, and I shall be glad if it shall contribute to extricate him from his embarassment. With esteem and regard
I am Sir   Yr Obed serv

A Hamilton
Mr Henry Cheriot
